Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 10/24/2019.
Claims 1, 3-16, and 20-23 are pending and have been examined.
Claims 1, 3-16, and 20-23 are rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over Messier (US 20160098942) and further in view of Winbush, III (US 20110151837; “Winbush” hereinafter), and further in view of Leedom (US 20080022089).
As per claim 1, Messier teaches   A method to prevent corruption of a central database associated with a server using a plurality of off-line databases associated with a plurality of off-line devices, the method comprising:
editing a log in an off-line database in the plurality of off-line databases, the log comprising at least one record, wherein a record comprises at least one of a name, an age, a gender, a region of origin, a barcode ID, or a radio frequency ID (Messier [0044: “At this step 105, a user can chose whether to add additional user profiles or edit and existing user profile. . . . In the event profile information relating to a meal participant has changed, a user can similarly edit previously entered information such as to add dislikes or allergies to the user profile for a particular meal participant.”]; [0071: “When a user profile is selected, information in the foregoing fields can be edited by selecting the desired field and changing the information using an input device such as a keyboard, mouse, or touch sensor.”]; [0045: “The group profile can contain information pertinent to a group of meal participants such as a location information, budget, or cuisine type.”]; [“As shown in FIG. 2, an exemplary input and display screen for a user profile includes a list of profiles 200, a meal participant name 210, a meal participant age 211, height 212, and weight 213, a list of allergens 214, a list of dislikes 215, a daily calorie target selection 216, a calorie apportionment selection 217, a type selection 218, and an activity level selection 219.”]);
determining that the log has a dependent log varying based on the log (Messier [0052: “For example, if a user profile includes an egg allergy, and a randomly selected dish includes eggs, the randomly selected dish can be discarded and a new dish can be selected at random.”]; [0077: “If there is more than one meal participant, the meal selected by the Generate Meal Plan step 145 of FIG. 1 can be scaled to the sum of the number of calories apportioned to that meal for each meal participant.”]); 
and based on an edited value of the log, automatically creating a questionnaire comprising a list of likely values for the dependent log to present to a user; receiving a user response to the questionnaire (Messier [0052: “For example, if a user profile includes an egg allergy, and a randomly selected dish includes eggs, the randomly selected dish can be discarded and a new dish can be selected at random.”]; [0055: “Apportionment of calories between meals can be an explicit user-entered apportionment such as the Calorie Break Down selection 217 of FIG. 2.”]; [0075: “Upon selecting the Add button 240 or 250 a new blank row (not shown) can be added to the respective list 214 or 215. The new blank row can be user-fillable with the allergen or dislike to be added.”]);
storing in the off-line database a timeseries of the log comprising the edited value of the log, a time said editing occurred, the dependent log, [a time the user response was received], and a first identification (ID) unique to the central database (Messier [0071: “Edited information can be saved by selecting the save button 235.”]; [0072: “The meal participant name 210 can be the name of meal participant and can also be used as an identifier for a user profile.”]);
[synchronizing the log with a different database] comprising at least one of the central database or a second off-line database in the plurality of off-line databases; and
[preventing corruption of the different database by determining a correct ID unique to the off-line database and the different database to associate with the log by comparing the timeseries of the log and data contained in the different database] (Messier [0046: “At the Select Days for Plan step 130, a user can select one or more days to be included in the meal plan.”]).

synchronizing the log with a different database (Winbush [0032: “In the alternative, for added security as illustrated in FIG. 9 the user may be asked to provide the user name and/or the password associated with the user name and/or the mobile ID in addition to the user name and password each time the synchronization operation is to be commenced.”]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of IDs when synchronizing databases as found in Messier into the synchronizing module of Messier to produce an expected result of using unique IDs to verify the correct data updating. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a method of data verification where user data is protected through use of layered key verification using unique IDs.
Messier in view of Winbush do not explicitly teach, however, Leedom, in an analogous art teaches:
preventing corruption of the different database by determining a correct ID unique to the off-line database and the different database to associate with the log by comparing the timeseries of the log and data contained in the different database (Leedom [0085: "Most importantly, loss of the handheld device, should it occur, would not create a breach in system security because the secret or private key information retrievable from the body mounted component would be time variable in accordance with pre-arrangement with the certification authority. Alternatively, the secret or private key information could be valid for only a limited window of time again in accordance with a pre-arrangement with the certification authority."]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of determining of a correct ID of Leedom into the synchronizing module of Messier and Winbush to produce an expected result of authenticating using time series data. The modification would be obvious 

As per claim 3, rejection for claim 3 is incorporated and further Messier teaches   A method comprising:
modifying a log in an off-line database in a plurality of off-line databases, said modifying comprising creating a new log in the off-line database or editing an existing log in the off-line database (Messier [0044: “At this step 105, a user can chose whether to add additional user profiles or edit and existing user profile. . . . In the event profile information relating to a meal participant has changed, a user can similarly edit previously entered information such as to add dislikes or allergies to the user profile for a particular meal participant.”]; [0071: “When a user profile is selected, information in the foregoing fields can be edited by selecting the desired field and changing the information using an input device such as a keyboard, mouse, or touch sensor.”]);
storing in the off-line database a timeseries of the log comprising a modified value of the log, a time said modifying occurred, and a first identification (ID) unique to a central database (Messier [0071: “Edited information can be saved by selecting the save button 235.”]; [0072: “The meal participant name 210 can be the name of meal participant and can also be used as an identifier for a user profile.”]);
[synchronizing the log with a different database] comprising at least one of the central database or a second off-line database in the plurality of off-line databases, the different database comprising a second timeseries; and
determining a correct ID unique to the off-line database and the different database to associate with the log by comparing the timeseries of the log and the second timeseries associated with the different database (Messier [0046: “At the Select Days for Plan step 130, a user can select one or more days to be included in the meal plan.”]).
Messier does not explicitly teach, but Winbush in an analogous art teaches:
synchronizing the log with a different database (Winbush [0032: “In the alternative, for added security as illustrated in FIG. 9 the user may be asked to provide the user name and/or the password associated with the user name and/or the mobile ID in addition to the user name and password each time the synchronization operation is to be commenced.”]).Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of IDs when synchronizing databases as found in Messier into the synchronizing module of Messier to produce an expected result of using unique IDs to verify the correct data updating. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a method of data verification where user data is protected through use of layered key verification using unique IDs.

As per claim 4, rejection for claim 3 is incorporated and further Messier teaches   The method of claim 3, the log comprising at least one record, wherein a record comprises at least one of a name, an age, a gender, a region of origin, a barcode ID, or a radio frequency ID (Messier [0045: “The group profile can contain information pertinent to a group of meal participants such as a location information, budget, or cuisine type.”]; [“As shown in FIG. 2, an exemplary input and display screen for a user profile includes a list of profiles 200, a meal participant name 210, a meal participant age 211, height 212, and weight 213, a list of allergens 214, a list of dislikes 215, a daily calorie target selection 216, a calorie apportionment selection 217, a type selection 218, and an activity level selection 219.”]).

As per claim 5, rejection for claim 3 is incorporated and further Messier teaches   A method of claim 3, said modifying the log comprising: editing an existing record in the off-line database; determining that the existing record has a dependent record which varies based on the existing record; and updating the dependent record (Messier [0052: “For example, if a user profile includes an egg allergy, and a randomly selected dish includes eggs, the randomly selected dish can be discarded and a new dish can be selected at random.”]; [0077: “If there is more than one meal participant, the meal selected by the Generate Meal Plan step 145 of FIG. 1 can be scaled to the sum of the number of calories apportioned to that meal for each meal participant.”]).

As per claim 6, rejection for claim 3 is incorporated and further Messier teaches   The method of claim 5, said updating the dependent record comprising: automatically creating a questionnaire comprising a list of likely values for the dependent record to present to a user; and receiving a user response to the questionnaire (Messier [0052: “For example, if a user profile includes an egg allergy, and a randomly selected dish includes eggs, the randomly selected dish can be discarded and a new dish can be selected at random.”]; [0055: “Apportionment of calories between meals can be an explicit user-entered apportionment such as the Calorie Break Down selection 217 of FIG. 2.”]; [0075: “Upon selecting the Add button 240 or 250 a new blank row (not shown) can be added to the respective list 214 or 215. The new blank row can be user-fillable with the allergen or dislike to be added.”]).

As per claim 7, rejection for claim 3 is incorporated and further Messier teaches   The method of claim 6, said automatically creating the questionnaire comprising:
based on the edited existing record, retrieving from the off-line database a plurality of most popular values associated with the dependent record (Messier [0052: “For example, if a user profile .

As per claim 8, rejection for claim 3 is incorporated and further Messier teaches   The method of claim 5, said updating the dependent record comprising: providing a notification to a user that the dependent record needs to be updated (Messier [0061: “In other embodiments of the invention, the program can prompt a user to confirm that certain staple ingredients are in fact on hand.”]).

As per claim 9, rejection for claim 3 is incorporated and further Messier teaches   A method of claim 3, said modifying the log comprising: receiving from a user the log to add to the off-line database and a dependency between the log and a dependent log;
creating the log and the dependency in the off-line database (Messier [0045: “The group profile can contain information pertinent to a group of meal participants such as a location information, budget, or cuisine type.”]); 
automatically creating a questionnaire comprising a list of likely values for the dependent log to present to the user; and receiving a user response to the questionnaire (Messier [0052: “For example, if a user profile includes an egg allergy, and a randomly selected dish includes eggs, the randomly selected dish can be discarded and a new dish can be selected at random.”]; [0055: “Apportionment of calories between meals can be an explicit user-entered apportionment such as the Calorie Break Down selection 217 of FIG. 2.”]).

As per claim 10, rejection for claim 3 is incorporated and further Winbush teaches   The method of claim 3, wherein the log comprises a plurality of records; said determining the correct ID unique to the off-line database and the different database comprising:
retrieving from the different database a second log associated with the first ID, the second log comprising a second plurality of records, wherein the different database comprises at least one of the central database or the second off-line database in the plurality of off-line databases (Winbush [0007: “According to an embodiment of the synchronization operation, the synchronization application maintains a running log or list of every field of user content, and optionally the content of all such fields, that have been changed, deleted or added since the most recent synchronization application. Similarly, the central synchronization application of the synchronization server maintains such a running list for the user content stored by the central node that are changed, added or deleted since the most recent synchronization operation.”]);
based on the plurality of records, formulating a criterion indicating that the log and the second log are the same; based on the log and the second log determining that the criterion is not satisfied (Winbush [0035: “Similarly, at F8 a File System Changes Log is generated or read out. This log represents all fields of the user content stored on the mobile device 20 that have changed since the most recent synchronization operation.”]; [0037: “Then, at S10, for each corresponding record a determination is made as to which version, the version that had been maintained by the central node or the version that had been maintained by the mobile device 20 is the most recent version. This determination is made based on the date/time stamp associated with each field of the user data of the GETcompare results and the File System Changes Log.”]); and associating the log with a second ID unique to the off-line database and the different database, wherein the second ID is the correct ID unique to the off-line database and the different database, and wherein the second ID and the first ID are different (Winbush [0032: “In the alternative, for added security as illustrated in FIG. 9 the user may be asked to provide the user name and/or the password associated with the user name and/or the mobile ID in addition to the user name and password each time the synchronization operation is to be commenced. The mobile device 20 may be assigned a unique ID, or, the subscribing user may be .

As per claim 11, rejection for claim 10 is incorporated and further Messier teaches The method of claim 10, said formulating the criterion comprising: based on the plurality of records and a time variability associated with each record in the plurality of records, creating a prioritized list of records, wherein a record least likely to change over time is at the top of the prioritized list of records; and
formulating the criterion to state that when at least one record at the top of the prioritized list of records is different between the log and the second log, the log and the second log are different.

As per claim 12, rejection for claim 3 is incorporated and further Messier teaches   The method of claim 10, said determining the correct ID unique to the offline database and the different database comprising:
retrieving from the different database a third log associated with the second ID, the third log comprising a third plurality of records (Winbush [0007: “According to an embodiment of the synchronization operation, the synchronization application maintains a running log or list of every field of user content, and optionally the content of all such fields, that have been changed, deleted or added since the most recent synchronization application. Similarly, the central synchronization application of the synchronization server maintains such a running list for the user content stored by the central node that are changed, added or deleted since the most recent synchronization operation.”]);
based on the plurality of records, formulating the criterion indicating that the log and the third log are the same; based on the log and the third log determining that the criterion is satisfied ; and associating the log with the second ID unique to the off-line database and the different database (Winbush [0032: “In the alternative, for added security as illustrated in FIG. 9 the user may be asked to provide the user name and/or the password associated with the user name and/or the mobile ID in addition to the user name and password each time the synchronization operation is to be commenced. The mobile device 20 may be assigned a unique ID, or, the subscribing user may be assigned a unique ID and the mobile device 20 may be assigned a secondary device ID, for example device ID 1-99, associated with the unique ID of the mobile user. An authentication of the mobile device 20 is performed by authenticator 33 which ensures that the mobile device 20 is a subscriber of the service provided by the synchronization server 50.”]).
Even though Messier and Winbush do not explicitly teach third log, it teaches plurality of logs. Furhtermore, the authentication process using criterion and associating after authentication is duplication of parts which is obvious.  	Not only would the mere duplication of the editing module’s functionality have been obvious to one of skill in the art under 103(a), but it is also obvious as a mere duplication of parts.16 Under MPEP 2144.04, "the mere duplication of parts has no patentable significance unless a new and unexpected result is produced".17 Here claim 2 of the '729 Patent merely attempts to duplicate the editing module, and associated functionality, disclosed in the EDAT Brochure by adding "two or more editing stations". Such a duplication renders claim 2 of the '729 Patent obvious. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention St. Regis Paper Co. v. Bemis Co., 193 USPQ 8; In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Holding that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

As per claim 13, rejection for claim 3 is incorporated and further Winbush teaches   The method of claim 3, comprising: generating a [large random number]; 
and generating the first ID by a device associated with the off-line database by combining a device ID, a time when collection of the log started, and the large random number (Winbush [0032: “(Winbush [0032: “In the alternative, for added security as illustrated in FIG. 9 the user may be asked to provide the user name and/or the password associated with the user name and/or the mobile ID in addition to the user name and password each time the synchronization operation is to be commenced. The mobile device 20 may be assigned a unique ID, or, the subscribing user may be assigned a unique ID and the mobile device 20 may be assigned a secondary device ID, for example device ID 1-99, associated with the unique ID of the mobile user. An authentication of the mobile device 20 is performed by authenticator 33 which ensures that the mobile device 20 is a subscriber of the service provided by the synchronization server 50.”]; Leedom [0038: Where time variable is used to generate keys.]).
Winbush does not explicitly use a large random number scheme, however, using a well-known method of identification is merely obvious.

As per claim 14, rejection for claim 3 is incorporated and further Messier teaches   The method of claim 3, comprising:
detecting a presence of a second device in a plurality of off-line devices; and synchronizing the off-line database with the second off-line database associated with the second device (Winbush [0043: .

As per claim 15, rejection for claim 3 is incorporated and further Messier teaches   The method of claim 3, comprising: detecting an availability of an Internet connection; and synchronizing the off-line database with the central database (Winbush [0043: “According to an embodiment of the invention, the user's terminal 90 may also store off-line all or some of the user content for the mobile device 20 of the subscriber, and during each synchronization operation or following each synchronization operation between the mobile device 20 and the synchronization server 50, the user's desktop terminal 90 may also be updated and synchronized with the most recent version of the user content.”]).

As per claim 16, rejection for claim 3 is incorporated and further Messier teaches   The method of claim 3, comprising:
receiving from at least two off-line databases a plurality of modifications to the log, a modification to the log in the plurality of modifications to the log comprising a value and a time at which the value was entered; and recording the timeseries of the log, wherein the timeseries orders the plurality of modifications to the log from oldest to most recent (Winbush [0007: “These lists may also include a date/time stamp for each field that was changed as well as a hash, which represents the data's unique qualities.”]).

s 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Winbush, III (US 20110151837; “Winbush” hereinafter) and further in view of Leedom (US 20080022089).
As per claim 20, rejection for claim 3 is incorporated and further Winbush teaches   A method comprising:
[synchronizing a plurality of off-line databases associated with a plurality of offline devices and a central database associated with a server] without corrupting the central database by incorrectly associating a log entered by a user into an off-line database in the plurality of off-line databases with an incorrect identification (ID), said synchronizing comprising (Winbush [Abstract]):
maintaining at least two identifications (IDs) associated with the log, wherein a first ID is unique to the central database, and a second ID is provided by the user (Winbush [0007: Describes use of plurality of logs associated with a central database, e.g. “central synchronization application” that runs on a central server, and an “synchronization application” that is running on an offline device, or offline database.]);
recording a timeseries of the log comprising a modification to the log at a point in time, and the point in time at which the modification to the log was made (Winbush [0007: “These lists may also include a date/time stamp for each field that was changed as well as a hash, which represents the data's unique qualities.”]); and
[determining a correct ID unique to the central database] to associate with the log by comparing the timeseries of the log and data contained in the central database (Winbush [0035: “Similarly, at F8 a File System Changes Log is generated or read out. This log represents all fields of the user content stored on the mobile device 20 that have changed since the most recent synchronization operation.”]; [0037: “Then, at S10, for each corresponding record a determination is made as to which version, the version that had been maintained by the central node or the version that had been maintained by the mobile device 20 is the most recent version. This determination is made based on the .
Winbush does not explicitly teach, however, Leedom teaches:
determining a correct ID unique to the central database (Leedom [0085: "Most importantly, loss of the handheld device, should it occur, would not create a breach in system security because the secret or private key information retrievable from the body mounted component would be time variable in accordance with pre-arrangement with the certification authority. Alternatively, the secret or private key information could be valid for only a limited window of time again in accordance with a pre-arrangement with the certification authority."]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of determining of a correct ID of Leedom into the synchronizing module of Winbush to produce an expected result of authenticating using time series data. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a method of data verification using time variable keys for secure communication (Leedom [0035-0036]).

As per claim 21, rejection for claim 3 is incorporated and further Winbush teaches   The method of claim 20, wherein the log comprises a plurality of records; said determining the correct ID unique to the central database to associate with the log:
retrieving from a second off-line database a second log associated with the first ID, the second log comprising a second plurality of records, wherein the second off-line database comprises at least one of the central database or the second off-line database (Winbush [0007: “According to an embodiment of the synchronization operation, the synchronization application maintains a running log or list of every field of user content, and optionally the content of all such fields, that have been changed, deleted or added since the most recent synchronization application. Similarly, the central ;
based on the plurality of records, formulating a criterion indicating that the log and the second log are the same; based on the log and the second log determining that the criterion is not satisfied (Winbush [0035: “Similarly, at F8 a File System Changes Log is generated or read out. This log represents all fields of the user content stored on the mobile device 20 that have changed since the most recent synchronization operation.”]; [0037: “Then, at S10, for each corresponding record a determination is made as to which version, the version that had been maintained by the central node or the version that had been maintained by the mobile device 20 is the most recent version. This determination is made based on the date/time stamp associated with each field of the user data of the GETcompare results and the File System Changes Log.”]); and
associating the log with a third ID unique to the central database, wherein the third ID is the correct ID unique to the central database, and wherein the third ID and the first ID are different (Winbush [0032: “In the alternative, for added security as illustrated in FIG. 9 the user may be asked to provide the user name and/or the password associated with the user name and/or the mobile ID in addition to the user name and password each time the synchronization operation is to be commenced. The mobile device 20 may be assigned a unique ID, or, the subscribing user may be assigned a unique ID and the mobile device 20 may be assigned a secondary device ID, for example device ID 1-99, associated with the unique ID of the mobile user. An authentication of the mobile device 20 is performed by authenticator 33 which ensures that the mobile device 20 is a subscriber of the service provided by the synchronization server 50.”]).

As per claim 22, rejection for claim 3 is incorporated and further Winbush teaches   The method of claim 21, said formulating the criterion comprising:
based on the plurality of records and a time variability associated with each record in the plurality of records, creating a prioritized list of records, wherein a record least likely to change over time is at the top of the prioritized list of records; and formulating the criterion to state that when at least one record at the top of the prioritized list of records is different between the log and the second log, the log and the second log are different (Winbush [0024: “For example, website operators may require highly sensitive information relating to the user's identity, credit card numbers, social security information etc. The requested information is typically needed to verify the identity of the individual who is requesting the services, shipment of goods, transfer of funds or other type information.” This paragraph describes use of prioritized records to authenticate users’ identities.]; [0093: Also describing use of cascaded security information that is analogous with prioritized list of records.]).

As per claim 23, rejection for claim 3 is incorporated and further Winbush teaches   The method of claim 20, wherein the log comprises a plurality of records; said determining the correct ID unique to the central database to associate with the log:
retrieving from a second off-line database a second log associated with a third ID, the second log comprising a second plurality of records (Winbush [0007: “According to an embodiment of the synchronization operation, the synchronization application maintains a running log or list of every field of user content, and optionally the content of all such fields, that have been changed, deleted or added since the most recent synchronization application. Similarly, the central synchronization application of the synchronization server maintains such a running list for the user content stored by the central node that are changed, added or deleted since the most recent synchronization operation.”]);
based on the plurality of records, formulating a criterion indicating that the log and the second log are the same; based on the log and the second log determining that the criterion is satisfied (Winbush [0035: “Similarly, at F8 a File System Changes Log is generated or read out. This log represents all fields of the user content stored on the mobile device 20 that have changed since the most recent synchronization operation.”]; [0037: “Then, at S10, for each corresponding record a determination is made as to which version, the version that had been maintained by the central node or the version that had been maintained by the mobile device 20 is the most recent version. This determination is made based on the date/time stamp associated with each field of the user data of the GETcompare results and the File System Changes Log.”]); and
associating the log and the second log with the first ID unique to the central database, wherein the first ID is the correct ID unique to the central database (Winbush [0032: “In the alternative, for added security as illustrated in FIG. 9 the user may be asked to provide the user name and/or the password associated with the user name and/or the mobile ID in addition to the user name and password each time the synchronization operation is to be commenced. The mobile device 20 may be assigned a unique ID, or, the subscribing user may be assigned a unique ID and the mobile device 20 may be assigned a secondary device ID, for example device ID 1-99, associated with the unique ID of the mobile user. An authentication of the mobile device 20 is performed by authenticator 33 which ensures that the mobile device 20 is a subscriber of the service provided by the synchronization server 50.”]).
Even though Messier and Winbush do not explicitly teach third log, it teaches plurality of logs. Furhtermore, the authentication process using criterion and associating after authentication is duplication of parts which is obvious.  	Not only would the mere duplication of the editing module’s functionality have been obvious to one of skill in the art under 103(a), but it is also obvious as a mere duplication of parts.16 Under MPEP 2144.04, "the mere duplication of parts has no patentable significance unless a new and unexpected result is produced".17 Here claim 2 of the '729 Patent merely St. Regis Paper Co. v. Bemis Co., 193 USPQ 8; In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Holding that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Messier and further in view of Winbush, Leedom, and Hoey et al. (US 20140032506; “Hoey” hereinafter).
As per claim 2, rejection for claim 1 is incorporated and further Messier does not but Hoey in an analogous art teaches The method of claim 1, comprising:
correcting the timeseries of the log by analyzing changes in the log over time, and removing a value of an abnormal log significantly different from values of the abnormal log’s temporal neighbors (Hoey [0020: “Time series data may be corrected based on the data forecasts, and the error corrected data may be regarded as an actual set of time series data and become the base data set against which, when possibly combined with influencing factors, additional heuristic projections may be generated.”]).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of error correction during synchronizing databases as found in Hoey into the synchronizing module of Messier in view of Winbush to produce an expected result of using unique error correction methods during time-series analysis. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a method of data correction to increase accuracy (Hoey [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hind et al. (US 20080270486) – Teaches synchronizing data records between multiple databases.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166.




Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 6/5/2021
/TAELOR KIM/
Primary Examiner, Art Unit 2156